                                                          Case 3:13-cv-00453-LRH-WGC Document 292 Filed 06/19/19 Page 1 of 2




                                                      1    THIERMAN BUCK LLP                          COHEN|JOHNSON|PARKER|EDWARDS
                                                      2    Mark R. Thierman, Nev. Bar No. 8285        H. Stan Johnson, Esq. Nev. Bar No. 00265
                                                           mark@thierambuck.com                       sjohnson@cohenjohnson.com
                                                      3    Joshua D. Buck, Nev. Bar No. 12187         375 East Warm Springs Road, Suite 104
                                                           josh@thiermanbuck.com                      Las Vegas, Nevada 89119
                                                      4    Leah L. Jones, Nev. Bar No. 13161          Tel: (702) 823-3500
                                                      5    leah@thiermanbuck.com                      Fax: (702) 823-3400
                                                           7287 Lakeside Drive
                                                      6    Reno, Nevada 89511                         SUSAN HEANEY HILDEN, ESQ
                                                           Tel. (775) 284-1500                        Nevada Bar No. 5358
                                                      7    Fax. (775) 703-5027                        shilden@meruelogroup.com
                                                      8                                               CHRIS DAVIS, ESQ
                                                           Attorneys for Plaintiffs                   Nevada Bar No. 6616
Email: info@thiermanbuck.com www.lthiermanbuck.com




                                                      9                                               Chris.davis@slslasvegas.com
                                                                                                      2500 East Second Street
                                                     10
                                                                                                      Reno, Nevada 89595
           (775) 284-1500 Fax (775) 703-5027




                                                     11                                               Telephone: (775) 789-5362
               THIERMAN BUCK LLP
                  7287 Lakeside Drive




                                                     12
                    Reno, NV 89511




                                                                                                      Attorney for Defendants
                                                     13
                                                     14                                 UNITED STATES DISTRICT COURT
                                                                                             DISTRICT OF NEVADA
                                                     15
                                                     16                                                    Case No.: 3:13-CV-453-LRH-WGC
                                                           TIFFANY SARGENT, BAILEY
                                                     17    CRYDERMAN, VINCENT M. IGNACIO,
                                                                                                           STIPULATION AND ORDER FOR
                                                           SAMANTHA L. IGNACIO (formerly                   DISMISSAL WITH PREJUDICE
                                                     18    SCHNEIDER), HUONG (“ROSIE”) BOGGS,
                                                     19    and JACQULYN WIEDERHOLT,

                                                     20            Plaintiffs,
                                                     21           v.
                                                     22
                                                           HG STAFFING, LLC, MEI-GSR
                                                     23    HOLDINGS LLC d/b/a GRAND SIERRA
                                                           RESORT, and DOES 1 through 50, inclusive,
                                                     24
                                                     25           Defendant(s).

                                                     26
                                                     27
                                                                  Plaintiffs TIFFANY SARGENT, BAILEY CRYDERMAN, VINCENT M. IGNACIO,
                                                     28
                                                           SAMANTHA L. IGNACIO (formerly SCHNEIDER), HUONG (“ROSIE”) BOGGS, and

                                                                                                        -1-
                                                                                 STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                          Case 3:13-cv-00453-LRH-WGC Document 292 Filed 06/19/19 Page 2 of 2




                                                      1    JACQULYN WIEDERHOLT (“Plaintiffs”) individually and Defendant HG STAFFING, LLC,
                                                      2    MEI-GSR HOLDINGS LLC d/b/a GRAND SIERRA RESORT (“Defendant” or “GSR”), by and
                                                      3    through their respective counsel stipulate and agree that the above entitled matter be dismissed
                                                      4    with prejudice, each party to bear its own attorneys’ fees and costs.
                                                      5
                                                            Dated: June 19, 2019.                           Dated: June 19, 2019.
                                                      6
                                                      7
                                                            THIERMAN BUCK LLP                                MERUELO GROUP, LLC
                                                      8
Email: info@thiermanbuck.com www.lthiermanbuck.com




                                                      9                                                       /s/ Susan Heaney Hilden
                                                            /s/Leah L. Jones
                                                                                                             Susan Heaney Hilden, Esq., Bar No. 5358
                                                     10     Mark R. Thierman, Esq., Bar No. 8285
                                                                                                             2500 East Second Street
           (775) 284-1500 Fax (775) 703-5027




                                                            Joshua D. Buck, Esq., Bar No. 12187
                                                     11                                                      Reno, Nevada 89595
                                                            Leah L. Jones, Esq., Bar No. 13161
               THIERMAN BUCK LLP
                  7287 Lakeside Drive




                                                     12     7287 Lakeside Drive
                    Reno, NV 89511




                                                                                                             Attorneys for Defendants
                                                            Reno, Nevada 89511
                                                     13
                                                            Attorneys for Plaintiffs
                                                     14
                                                     15
                                                     16
                                                                                                        ORDER
                                                     17
                                                                  IT IS SO ORDERED.
                                                     18
                                                                  Dated thisthis
                                                                  DATED       _____
                                                                                 20thday  of ______________,
                                                                                      of June, 2019.         2019.
                                                     19
                                                     20                                                  ________________________________
                                                                                                         ________________________________
                                                                                                         LARRY   R. HICKS
                                                                                                         United States District Judge
                                                     21                                                  UNITED STATES DISTRICT JUDGE
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28


                                                                                                     -2-
                                                                              STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
